DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of June 1, 2021 have been fully and carefully considered.  As discussed in the telephonic interview of June 1, 2021, applicant and the examiner discussed that the cooked or extruded food as now claimed includes water, insects and two or more ingredients, and does not require the tetrahydrocannabinol, the composition can include THC but does not need the THC.  It was discussed with applicant in the interview that the Examiner indicated allowability of the cooked or extruded or shaped food including insects, water, THC and that further search and consideration was required.
Reasons for Allowance
Upon updating the search and searching for the insects, water, and two or more ingredients selected from the group consisting of tetrahydrocannabinol, a fiber-starch material, a binding agent, a density improving textural supplement, a moisture improving textural supplement, and a biocatalyst, the prior art, specifically Miller or Ariswalla.  Ariswalla teaches converting insects or worms into nutrient streams the insects or worms is comminuted into a pulp, the pulp is enzymatically hydrolyzed and then the mixture is subjected to physical separation into a fat fraction, an aqueous protein fraction and a solid contain fraction.  The streams can be used in feeds, foods and pharmaceuticals, there is no teaching of using two or more of the ingredients in the Markush grouping as claimed and no teaching of cooking or shaping the composition.  Miller which is considered to be the closest prior art an arthropod fortified alimentary flour composition has been provided which mimics traditional wheat based flours.  Miller teaches that the alimentary flour can includes fiber/starch material, binding agent. Density improving textural supplement which provides a composition which includes insects, fiber starch material and binding agent which satisfies the Markush group limitation, however, there is no teaching of water the composition, there is no water in the flour or fortified flour composition. While Miller indicates the flour can be used as a total replacement for a wheat flour, there is no teaching that the composition is a cooked and shaped food as claimed, as well as there is no water as claimed in the instant application.  Furthermore, Miller claims that the density improving textural supplement is in the amount of 0-20% and the moisture improving textural supplement is from 0-20%, indicating that these ingredients do not have to be in the composition as such Miller does not teach the cooking, shaping, or water and does not teach or suggest a cooked and shaped food comprising insects, water, and two or more ingredients selected from the group consisting of tetrahydrocannabinol, a fiber-starch material, a binding agent, a density improving textural supplement, a moisture improving textural supplement, and a biocatalyst.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771